Case 8:18-cv-00813-CJC-KES Document 228 Filed 02/08/21 Page 1 of 1 Page ID #:11895



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

   Case No. SACV 18-00813-CJC(KESx)                                  Date: February 8, 2021

   Title: SECURITIES AND EXCHANGE COMMISSION V. PREMIER HOLDING
          CORPORATION, ET AL.



   PRESENT:

        HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

          Cheryl Wynn                                          N/A
          Deputy Clerk                                     Court Reporter

   ATTORNEYS PRESENT FOR PLAINTIFF:             ATTORNEYS PRESENT FOR DEFENDANT:

          None Present                                     None Present

   PROCEEDINGS: (IN CHAMBERS) ORDER DISCHARGING THE COURT’S
   ORDER TO SHOW CAUSE [Dkt. 226]

         On February 3, 2021, the Court ordered Defendant Greenblatt to show cause as to
   why the Court should not issue an order on the SEC’s motion for remedies. (Dkt. 226.)
   On February 5, 2021, the parties filed a joint status report which indicated that Greenblatt
   had passed away on January 24, 2021. (Dkt. 227.) The SEC must now determine
   whether to substitute Greenblatt with his estate pursuant to Federal Rule of Civil
   Procedure 25(a)(1), and requests until April 6, 2021 to consult with its client and inform
   the Court of its determination. Accordingly, the Court’s February 3 Order to Show Cause
   is DISCHARGED. The SEC shall inform the Court of its determination, pursuant to
   Rule 25(a)(1), by April 6, 2021.


   jy

   MINUTES FORM 11
   CIVIL-GEN                                                           Initials of Deputy Clerk CW
